Title: From George Washington to Bezaliel Woodward, 25 December 1780
From: Washington, George
To: Woodward, Bezaliel


                        

                            
                            Gentlemen
                            Head Quarters New Windsor 25th Decemr 1780
                        
                        I have received the representations signed by you, in behalf of your respective towns, by Brigadier General
                            Bayley, to whom I have communicated my situation in regard to Troops, and consequently of my inability to send any part of
                            the Continental force to the assistance, of your Frontier—This being a matter of too delicate a nature to commit to paper,
                            in detail—I must refer you to him generally—I have given an order for some ammunition to be delivered to General Bayley
                            for the Use of the Militia, which is all that is in my power to do just now. The collection of small private Magazines of
                            Flour at different places, and as far as convenience will admit from the reach of the Enemy, is what I would by all means
                            recommend to you. They will be essentially necessary for the support of your own Militia should circumstances require you
                            to embody them, and should you not have occasion, they may be always readily disposed of.
                        It would give me the greatest pleasure, were I furnished with the means, to afford succour and support to
                            every part of our extended Frontier, but you will be convinced, from the representation which I have made to General
                            Bayley and which he will communicate to you, that I am not at this time able to detach a man for the purposes which you
                            desire. I have the honor to be with great Respect Gentlemen yr most obt Servt.

                    